department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject interest_netting under sec_6621 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp x authorized representative corp y group x corp x and the affiliated corporations including corp y for which corp x filed consolidated federal_income_tax returns year year etc calendar years etc excise_tax issues where corp y is a member of a consolidated_group does sec_6621 require the service to net corp y’s excise_tax refund against a previously assessed and paid corporate_income_tax deficiency of the consolidated_group for interest computation purposes a b does sec_6621 apply to taxes such as an excise_tax that were repealed prior to its enactment may a member of a consolidated_group which pays excise_tax separately from the group net the interest on such tax against the interest on income_tax payable by the consolidated_group whether the petition in tax_court improperly and prematurely raises the issue of interest_netting and overpayment prior to the court’s decision becoming final conclusions the interest_netting procedures of sec_6621 may be used for interest on any_tax regardless of whether such tax has been repealed but the service is limited in applying the interest_netting procedures of sec_6621 to interest for the same taxpayer we will defer answering the question regarding whether a member of a consolidated_group which received a separate excise_tax refund should be treated as the same taxpayer as the consolidated_group or the group’s parent that paid a consolidated income_tax_liability until a proper administrative request has been filed although the tax_court has jurisdiction to resolve the taxpayer’s claim of an interest overpayment the taxpayer’s assertion of the right to interest_netting is premature the taxpayer however should make an administrative request for netting of clearly identified overpayment and underpayment interest for different taxes and tax periods that coexisted over interest periods between date and date before date facts for all years at issue corp x filed consolidated income_tax returns under its taxpayer_identification_number tin for group x a consolidated_group consisting of corp x and over subsidiaries over this same period many of the group x subsidiaries including corp y separately filed employment_tax and excise_tax returns using their own tins in year sec_11 and corp x the parent for consolidated_group x executed partial agreements with the service for income_tax deficiencies totaling dollar_figurem for group x’s year year and year corp x acting for group x paid the full amount of the agreed deficiencies in year and year and included underpayment interest on these deficiencies from the dates in year through year when the group’s income taxes were initially due in its formal refund claim corp x says that over of the deficiencies were attributable to corp y and its subsidiaries but we do not have more specific information regarding the allocation of the tax deficiencies and interest among the members of group x in year corp y a subsidiary of corp x and a member of consolidated_group x was determined to have overpaid its excise_tax liability for tax periods from year through year by dollar_figurem the service refunded the payments to corp y in year together with overpayment interest computed from the various dates in year through year when the excise_tax payments were initially made some of the years between year and year followed the effective date of provisions within the tax_reform_act_of_1986 that first established different interest rates for overpayments and underpayment_of_tax under sec_6621 as a result over these post-1986 years interest payable to the service on underpayments accrued at a rate higher than interest payable by the service on overpayments of tax for the same interest computation periods in making the refund to corp y in year the service denied a request from corp x and corp y that it net the overpayment interest then payable to corp y against the underpayment interest that had already been paid_by group x for year through year on group x’s income_tax deficiencies and refund the excess underpayment to corp x in year corp x filed a formal claim_for_refund of underpayment interest based upon its global_netting claim action on this claim has been suspended for some periods the rate differential may have exceeded on the same amount of a tax underpayment and overpayment because of higher rate differentials between interest on large corporate underpayments and large corporate overpayments the service ultimately proposed additional deficiencies for group x’s income_tax liabilities for year through year in a notice_of_deficiency issued in year the tax_court petition that corp x timely filed on behalf of group x from that notice is still pending before the tax_court within the petition corp x affirmatively raised the issue of whether the overpayment interest_paid to corp y with the refund of its excise_tax overpayment for the year through year could be netted against the underpayment interest_paid by group x on its deficiencies for year through year and against any additional underpayment interest that may be payable by group x for those years as a result of the tax_court case legal analysi sec_1 although the service can net overpayment and underpayment interest on different types of taxes including taxes that were repealed before date if the taxpayer otherwise qualifies for the sec_6621 netting the service cannot net overpayment and underpayment interest for different taxpayers sec_6621 was enacted by sec_3301 of the reform and restructuring act of rra publaw_105_206 to provide for netting of overpayment interest against underpayment interest when underpayments and overpayments for different tax_liabilities accrue interest over the same periods without sec_6621 interest accruing for different taxes or tax periods can only be netted as provided in sec_6601 when overpayments are credited against underpayments under sec_6402 73_f3d_764 8th cir cert_denied s ct see department of treasury office of tax policy report to congress on netting of interest on tax overpayments and underpayments date sec_6621 now provides that to the extent that for any period interest is payable under subchapter_a sec_6601 and sec_6602 and allowable under subchapter_b sec_6611 on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title title_26 the internal_revenue_code the net rate of interest under this section on such amounts shall be zero for such period sec_6621 applies to interest for periods beginning after the effective date of the rra as amended by the tax and trade relief extension act of part of division j of the omnibus consolidated and emergency supplemental appropriations act publaw_105_277 of the rra provides for sec_6621 to be applicable to periods beginning before date if a b c the applicable_period of limitation has not expired with regard to either a tax underpayment or a tax overpayment the taxpayer reasonably identifies and establishes the periods of such tax overpayments and underpayments for which the zero rate applies and not later than date the taxpayer requests the secretary_of_the_treasury to apply sec_6621 of the internal_revenue_code_of_1986 as added by subsection a to such periods although corp x has filed a claim to have interest on corp y’s excise_tax overpayments netted against interest on group x’s income_tax liabilities neither corp x nor corp y has formally requested the service to apply sec_6621 to specific periods and taxes in anticipation of such a request for the interest covered by corp x’s claim we are responding to your questions about the taxes covered by sec_6621 and the meaning of the word taxpayer in the statute we believe that the statute_of_limitations remains open for both the overpayment and the underpayment corp x could file a claim_for_refund of underpayment interest for up to six months after the assessment_period as extended by agreement expires that assessment_period has been suspended and corp x may claim an overpayment during the tax_court case the six year period during which corp y could file a suit for correct overpayment interest on the excise_tax refund has not expired a sec_6621 applies to any_tax imposed under the internal_revenue_code including excise_taxes that were imposed under provisions that expired before enactment of the rra by its terms sec_6621 applies to any_tax imposed by this title this title is title_26 of the united_states_code tax provisions in title_26 that have been repealed are not currently applicable code provisions but remain part of title_26 and are effective to impose the tax for dates before they were repealed the excise_taxes at issue are among the taxes that may be netted under sec_6621 b before deciding whether a member of a consolidated_group which received a separate excise_tax refund is the same taxpayer as the consolidated_group whose common parent paid consolidated income_tax deficiencies of the consolidated_group we would like to review the taxpayer’s request for a net interest rate of zero under sec_6621 one key requirement of sec_6621 is that the underpayments and overpayments to be netted must belong to the same taxpayer neither the statute nor its legislative_history however provides guidance as to how the statutory netting is to be applied among multiple taxpayers who may be jointly or severally liable for a single tax_liability when one or more of those taxpayers has a separate tax overpayment because the decision to expand the scope of d from income taxes and self-employment taxes to any taxes imposed by title_26 was made in a senate floor amendment with only nominal debate there is no discussion of the effect of the amendment on taxpayers with multiple liabilities in the legislative_history senate floor amendment no cong rec s4518 h_r conf_rep no the office of tax policy foresaw potential problems in determining who was the taxpayer when it recommended that the netting provisions be applied to income taxes only in concluding that netting different kinds of taxes would be extremely difficult to administer the office of tax policy cited difficulties in dealing with employment_taxes and excise_taxes that frequently present difficult questions concerning who has paid them or whether they have been passed on to other taxpayers department of treasury office of tax policy report to congress on netting of interest on tax overpayments and underpayments the decision to expand the taxes covered by sec_6621 from income taxes and self-employment taxes to any taxes imposed by title_26 was made in a senate floor amendment senate floor amendment no cong rec s4518 h_r conf_rep no if sec_6621 were limited to income taxes only some issues inherent in dealing with multiple taxpayers such as those involving separate and joint liabilities for although the report did not mention problems in deciding whether or how to net a consolidated group’s income_tax_liability against the members’ separate liabilities for taxes such as excise_taxes those problems may be common among the large corporate taxpayers who are expected to benefit from sec_6621 sec_7701 defines a taxpayer as any person subject_to internal revenue tax in the context of a consolidated_group each member of the group is severally liable for the consolidated income_tax_liability of the entire group for any_tax year during any part of which it is a member sec_1_1502-6 373_f2d_91 5th cir cert_denied 389_us_842 when a tax is severally owed by two or more taxpayers the service has the authority to collect the full amount of unpaid tax from any of the taxpayers who are members of the group see 910_f2d_1289 5th cir in practice however for each income_tax period of a consolidated_group the service maintains a single account tracked under the tin used by the group’s parent in filing the consolidated single return through which it assesses and collects a single liability from the members of the group without separately tracking the payments made by each member of the group the members of the consolidated_group however are separately liable as taxpayers for reporting their own liabilities for other taxes such as employment_taxes and excise_taxes see eg sec_1502 authorizes consolidated_returns only for income_tax_liability these taxes are not part of the consolidated_return or of the group’s consolidated_tax_liability each member of the group reports its periodic liabilities for these taxes on its own return and under sec_6109 is required to use its own tin sec_301_6109-1 the service maintains separate_accounts for each period and type of tax for each corporation under each corporation’s separate tin only the parent of the group which is responsible for filing the consolidated_return on behalf of the group using its own tin uses the same tin for its own separate returns presumably because corp y is a member of group x the overpayment in corp y’s excise_tax account could have been credited against any outstanding balance in group x’s income_tax_liability when the overpayment was determined unless corp y requested that the service make such a credit however the service would not have matched the two accounts because they bear different successive years of taxpayers filing consolidated_returns or using married filing joint status would still arise these issues however are not relevant to this case corporations must use employer identification numbers assigned separately for each corporation that is required to file any_tax return in filing all tax returns and other documents there was no outstanding balance tins the service uses the tin on an account to track other accounts of the same taxpayer in computing interest under sec_6601 when an overpayment_of_tax is credited against an unpaid liability under sec_6402 the service has established different rules for computing interest on underpayments and overpayments depending upon whether the overpayment and the underpayment belonged to the same taxpayer for overpayments credited to accounts of the same taxpayer the service applies sec_6601 so that interest on a matching amount of an underpayment and an overpayment are computed only until the earliest date as of which both exist irm if a taxpayer requests that an overpayment from its account be credited to an account of a different taxpayer however irm f specifies that the rules under sec_6601 for computing interest on credits applied to open accounts of the same taxpayer are not applicable where the credit is applied to an open account of a different taxpayer when an overpayment is credited to another taxpayer’s deficiency with the taxpayer’s consent the taxpayer is entitled to interest on the overpayment from the date it arose until the date it is allowed thus although the service will at a taxpayer’s request credit that taxpayer’s overpayments against an outstanding liability of a different taxpayer the service will separately compute the interest on the underpayment and the overpayment through the date on which the credit is made the key for identifying a single_taxpayer is the taxpayer’s tin whenever an overpayment is determined the service’s computer system is programmed to search for accounts of the same taxpayer --- one using the same tin --- with unpaid balances against which to credit the overpayment before any balance is refunded in electing to file a consolidated_return each member of a consolidated_group consents to use the consolidated_return_regulations sec_1_1502-75 these regulations provide for the several_liability of each member of the group for the consolidated income_tax_liability of the entire group sec_1_1502-6 a consolidated tax_return reflects a single tax_liability for the affiliated_group after each member’s separate_taxable_income is computed the separate incomes are aggregated and combined with consolidated items of income and deductions to reach a final consolidated income_tax_liability for the entire group sec_1_1502-2 usually the common parent acting as the agent for all members under sec_1_1502-77 pays any consolidated_tax_liability due from the group when it files a tax_return or reaches a subsequent resolution of the tax_deficiency with the service the service refunds any consolidated overpayments directly to and in the name of the parent sec_1_1502-77 the parent may collect a pro_rata share from each subsidiary in accordance with any agreement between them but the service is neither a party to nor bound by such an agreement although the tax_liability of the consolidated_group may be allocated among the members of the group for business and accounting purposes such allocation has no net tax impact in an ongoing consolidated_group because the income and losses reported by the various members of the group are combined to determine the group’s consolidated_tax_liability unless the membership in a group changes or earnings_and_profits become an issue there is no reason for the service to examine the allocation of the tax_liability or other tax_attributes among the members of the group despite their membership in the consolidated_group the members of the group retain their separate identity for tax purposes see moline properties inc v commissioner 63_sct_1132 40_fedclaims_42 ustc big_number ct fed cls a series of cases involving a precursor to the current consolidated_return provisions making the members of a consolidated_group severally liable for the tax_liabilities of the group stress that the members of the consolidated_group are each separate taxpayers 85_f2d_660 3d cir affiliated corporations do not lose their status as taxpayers or distinct corporate entities combined industries inc v united_states f_supp ct_cl parent_corporation that knowingly paid subsidiary’s separate tax_liability could not recover refund of overpayment 48_f2d_435 ct_cl although limitations_period precluded refund service erred in crediting overpayment by one member_of_an_affiliated_group to the separate liability of another member of the group for its share of the group’s income_tax with these precedents the application of sec_6621 among the members of a consolidated_group will be difficult to resolve one possible resolution of the conflict may lie in the statutory definition of a taxpayer as any person subject_to internal revenue tax the supreme court has ruled that a person who paid a tax to remove a federal_tax_lien on property she received in a divorce settlement even though the tax was assessed solely against her ex-husband was nonetheless a taxpayer who could file a refund_suit united_states v willliams 115_sct_1611 because corp x has not complied with rra sec_3301 by requesting the net interest rate of zero for clearly identified taxes and periods its assertion of the interest_netting procedures in this tax_court case is premature in the tax_court petition filed on behalf of the affiliated_group corp x alleges that it made income_tax payments for year through year and that it received a excise_tax refund with interest for the year through year and claims the right to have the excise_tax refund amounts applied against the income_tax account in order to generate a reduction in interest on the income_tax account as a result corp x claims an overpayment_of_tax in year through year in view of the above discussion of corp y’s separate liability for the excise and its separate ownership of the refunded excise_tax overpayment corp x’s claim in the petition is factually and legally erroneous to the extent that the tax court’s resolution of this case may result in an overpayment that court does have jurisdiction to consider corp x’s claim as explained in 110_tc_291 the tax_court has jurisdiction to determine overpayments of income_tax sec_6512 because sec_6601 provides that interest shall be treated as a tax an overpayment_of_tax includes any interest that is part of such overpayment the statutory exception in sec_6601 that excludes interest as a tax for purposes of determining a deficiency under sec_6211 does not apply to overpayments as long as the service has determined a deficiency in tax for the years at issue the tax_court has jurisdiction to determine an overpayment_of_tax including interest for those years 85_tc_445 although the tax_court has jurisdiction to determine an overpayment including an overpayment of interest for the years before it we do not believe that corp x can now prevail on the merits of its claim first as discussed above the taxpayer must be able to demonstrate that the overpayments and underpayments for which it wants the net zero interest rate under sec_6621 belongs to the same taxpayer second in the absence of sec_6621 corp x’s claim relies upon the use of global_netting to offset the excise_tax overpayment that was payable to corp y in year against a consolidated income_tax underpayment that had already been paid in full by corp x prior to year although the service would have had discretion to credit the overpayments against any then outstanding underpayments in year the service had no legal authority to apply the overpayments against previously paid underpayments 73_f3d_764 8th cir cert_denied s ct further the retroactive application of sec_6621 by the provisions of rra sec_3301 is not automatic the service has no obligation to consider application of the net zero interest rate to periods prior to date until a taxpayer files a timely request that clearly identifies the periods and taxes to be offset the burden is on a taxpayer to make an administrative request using the procedures outlined in revproc_99_19 released for netting of its clearly identified overpayment and underpayment interest for different taxes and tax periods before date case development hazards and other considerations by george e bowden technical assistant to the assistant chief_counsel field service
